                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


ANWAR GREENE and LEE GIBSON,

       Plaintiffs,

v.                                                         CIV 16-0222 KBM/SCY

SIMON PROPERTY GROUP, INC.,

       Defendant.


                     MEMORANDUM OPINION AND ORDER
                      GRANTING SUMMARY JUDGMENT
       THIS MATTER comes before the Court on the Opposed Motion for Summary

Judgment (Doc. 92), filed by Defendant Simon Property Group, Inc. on April 9, 2018,

and the Opposed Motion to Compel Discovery Responses (Doc. 86), filed by Plaintiffs

Anwar Greene (“Greene”) and Lee Gibson (“Gibson”) on March 30, 2018. Pursuant to

28 U.S.C. § 636(c) and Fed. R. Civ. P. 73(b), the parties have consented to me serving

as the presiding judge and entering final judgment. Docs. 7, 14, 15, 16. Having

considered the parties’ arguments, exhibits and all relevant authority, the Court will

grant Defendant’s Motion for Summary Judgment and deny Plaintiffs’ Motion to Compel.

                                   I. INTRODUCTION

       This action arises from Plaintiffs’ employment at Cottonwood Mall, where both

men worked in maintenance from June 2008 to December 2014. Both during and after

their employment, Plaintiffs filed numerous charges of discrimination and then filed suit

in state court on January 5, 2016. Doc. 1-1. SPG, Inc. removed the action to federal

court on March 24, 2016. Doc. 1. Plaintiffs amended their Complaint on April 26, 2016
(Doc. 13) and then again on September 30, 2016 (Doc. 40). The Second Amended

Complaint named as defendants SPG, Inc. and individuals Scott Wides and Russell

Little. Because Plaintiffs never served Defendants Wides and Little, the Court dismissed

them from this action (Doc. 96), which now leaves SPG, Inc. as the sole remaining

Defendant.

       The Second Amended Complaint asserts five claims for relief: (1) hostile work

environment, (2) retaliation, (3) whistleblower, (4) vicarious liability, and (5) principles of

equity. Doc. 40. Defendant SPG, Inc. filed a first Motion for Summary Judgment on

January 10, 2017. Doc. 44. On review, this Court limited its inquiry to the issues of

exhaustion of remedies and timeliness of the claims based upon Plaintiffs’ charges of

discrimination filed with the United States Equal Employment Opportunity Commission

(“EEOC”) and the New Mexico Human Rights Bureau (“NMHRB”). In so doing, the

Court dismissed all claims in Count I and II of the Second Amended Complaint, except

for Plaintiff Gibson’s retaliation claim in Count II insofar as it is based on the allegations

of his Fourth Charge of Discrimination filed April 21, 2015. The Court declined to

address claims alleged in Count III (whistleblower), Count IV (vicarious liability), and

Count V (principles of equity) until such time that the parties had the opportunity to

engage in further discovery and better formulate their arguments.

       Defendant SPG, Inc. has now filed a second motion for summary judgment on all

remaining claims on several grounds, including that Defendant SPG, Inc. did not employ

Plaintiffs at any time. Plaintiffs, on the other hand, seek to compel further discovery

responses from Defendant SPG, Inc. in an effort to create a genuine issue of fact as to

whether Defendant was indeed Plaintiffs’ employer.



                                               2
                          II. PLAINTIFFS’ MOTION TO COMPEL

       In their untimely1 Motion to Compel, Plaintiffs seek to have Defendant

supplement its discovery response “in each instance where [it] asserts: (a) that SPG

was not Plaintiffs’ employer, and (b) that earliest EEOC charges are not relevant.”

Doc 86 at 2. As to the first issue, Defendant objected to many of Plaintiffs’ discovery

requests on the basis that the named defendant, Simon Property Group, Inc., was not

Plaintiffs’ employer. Rather, Defendant asserts that Simon Property Group, L.P.

employed Plaintiffs. As such, Defendant SPG, Inc. interposed relevancy objections to

many of the discovery requests. The Motion to Compel is a transparent attempt to give

rise to a Court declaration that SPG, Inc. was in fact Plaintiffs’ employer. But as

discussed in detail below in the context of summary judgement, Plaintiffs fail to come

forward with evidence upon which a rational fact finder could conclude that Defendant

SPG, Inc. was the employer. Thus, the Court will not overrule the relevancy objections

or require Defendant to supplement its responses.

       As to the second issue, Defendant objected to discovery questions about

Plaintiffs’ earlier EEOC charges of discrimination, asserting that such information is not

relevant. Plaintiffs, on the other hand, assert that the information is relevant because




1
  The Scheduling Order required that motions related to discovery be filed by March 26, 2018.
Doc. 68. Under Federal Rule of Civil Procedure 16(b)(4), a scheduling order may be modified
“only for good cause and with the judge’s consent.” Plaintiffs filed their Motion to Compel on
March 30, 2018, without requesting that the Court modify its Scheduling Order. They argue that
they granted Defendant an extension until March 20, 2018, to provide supplemental responses
and were informed on March 23, 2018, “that supplemental discovery would not be forthcoming.”
Doc. 99 at 3. Accordingly, Plaintiffs assert that they filed their motion within in a reasonable
time, by March 30, 2018. But Plaintiffs offer no explanation as to why, after learning of the need
to file a motion to compel on March 23, 2018, they did not request an extension of the March 26,
2018 deadline.
                                                3
“the first EEOC complaints establish the factual basis for the retaliation and

whistleblowing claims at issue in this lawsuit.” Doc. 86 at 6.

       “A discovery request is considered relevant if there is ‘any possibility’ that the

information sought may be relevant to the claims or defense of any party.” Zuniga v.

Bernalillo Cty., No. CIV 11-877 RHS/ACT, 2013 WL 12333609, at *4 (D.N.M. Jan. 10,

2013) (citing Cardenas v. Dorel Juvenile Grp., Inc., 232 F.R.D. 377, 382 (D. Kan.

2005)). Here, the Court previously dismissed all claims of hostile work environment and

retaliation stemming from Plaintiffs’ EEOC charges of discrimination, save Plaintiff

Gibson’s fourth and last charge of discrimination. See Doc. 55. Because the only

retaliation claim that survived the first motion for summary judgment relates to Gibson’s

last EEOC charge, information on the earlier charges is irrelevant to any remaining

claim. Additionally, Plaintiffs’ whistleblower claim is premised on alleged retaliation in

response to Plaintiffs’ workplace safety complaints; it is not based on the same conduct

that they listed in their EEOC charges. Plaintiffs, therefore, fail to demonstrate any

relevancy for the requested information. For all these reasons, their Motion to Compel

will be denied.

       Defendant SPG, Inc. requests attorney fees pursuant to Federal Rule of Civil

Procedure 37(a)(5)(B). Rule 37(a)(5)(B) requires that if a court denies a motion to

compel, it must order the movant, the attorney filing the motion, or both, after giving

them an opportunity to be heard, to pay the party opposing the motion its reasonable

expenses incurred in opposing the motion. The court “must not order this payment if the

motion was substantially justified or other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(a)(5)(B).



                                              4
       As discussed in detail below, the Court finds that Defendant SPG, Inc. was not

entirely forthcoming as to the entity that actually employed Plaintiffs. In fact, when

Plaintiffs initially asked Defendant SPG, Inc. to supplement its discovery responses on

February 15, 2018 (Doc. 86 at 13), Defendant SPG, Inc. requested an extension of time

to provide supplemental responses (id. at 12). It then waited until March 23, 2018, to

confirm that it would not provide additional information, based in part because of its

assertion that it was not Plaintiffs’ employer (id. at 10). This may not excuse Plaintiffs’

untimely filing of their Motion to Compel, but it does further illuminate Plaintiffs’

frustrations: If Defendant SPG, Inc. continually and clearly maintained it was not

Plaintiffs’ employer, why did it ask for an extension to supplement its responses when

its eventual response was merely to re-state it was not Plaintiffs’ employer?

Accordingly, Plaintiffs’ Motion to Compel, stemming from that apparent frustration, was

substantially justified, and the Court will not award attorney fees to Defendant.

                         III. PLAINTIFFS’ RULE 56(d) REQUEST

       In response to Defendant’s Motion for Summary Judgment, Plaintiffs request

additional discovery under Rule 56(d). Federal Rule of Civil Procedure 56(d), formerly

Rule 56(f), provides that

       If a nonmovant shows by affidavit or declaration that, for specified
       reasons, it cannot present facts essential to justify its opposition, the court
       may: (1) defer considering the motion or deny it; (2) allow time to obtain
       affidavits or declarations or to take discovery; or (3) issue any other
       appropriate order.

Fed. R. Civ. P. 56(d). The non-movant has the burden to show that additional discovery

is necessary. Martin v. Cty. of Santa Fe, 626 F. App’x. 736, 740 (10th Cir. 2015).




                                               5
       While Rule 56(d) requests are generally treated liberally, Lewis v. City of Ft.

Collins, 903 F.2d 752, 758 (10th Cir. 1990), the Tenth Circuit has held that a declaration

must meet four requirements, Valley Forge Ins. Co. v. Health Care Mgmt. Partners, Ltd.,

616 F.3d 1086, 1096 (10th Cir. 2010). First, the declaration must identify “the probable

facts not available.” Id. (citation omitted). Second, the declaration must state “why those

facts cannot be presented currently.” Id. Third, the declaration must specify “what steps

have been taken to obtain these facts.” Id. (citation omitted). And fourth, the declaration

must explain “how additional time will enable [the party] to obtain those facts and rebut

the motion for summary judgment.” Id. “A party may not invoke Fed. R. Civ. P. 56[(d)] by

merely asserting that discovery is incomplete or that specific facts necessary to oppose

summary judgment are unavailable. Rather, the party must demonstrate precisely how

additional discovery will lead to a genuine issue of material fact.” Ben Ezra, Weinstein,

& Co., Inc., v. Am. Online Inc., 206 F.3d 980, 987 (10th Cir. 2000).

       In their Rule 56(d) request, Plaintiffs make virtually the same arguments as in

their motion to compel discussed above regarding the employing entity. Specifically,

Plaintiffs contend that they “should not be expected to fully and adequately present facts

essential to justify [their] opposition to Defendant SPG’s motion for summary judgment

where Defendant has failed to provide discovery responses on the basis they were

allegedly not Plaintiffs’ employer.” Doc. 100 at 4. However, this argument does little

more than assert that discovery is incomplete.

       Importantly, Plaintiffs have not provided an affidavit or declaration as required by

Rule 56(d). It is well established that “counsel’s unverified assertion in a memorandum

opposing summary judgment does not comply with Rule 56[d] and results in waiver.”



                                             6
Price ex rel. Price v. W. Res., Inc., 232 F.3d 779, 783 (10th Cir. 2000) (citing Comm. for

the First Amendment v. Campbell, 962 F.2d 1517, 1522 (10th Cir. 1992)).

       Further, even broadly construing Plaintiffs’ argument regarding missing discovery

and their motion to compel as meeting the first three requirements under Rule 56(d),

Plaintiffs fail to show how additional discovery will help rebut Defendant’s Motion for

Summary Judgment. Plaintiffs’ response to the Motion for Summary Judgment focuses

solely on rebutting Defendant SPG, Inc.’s position that SPG, L.P. was Plaintiffs’

employer. This response ignores additional arguments by Defendant SPG, Inc. as to

why it is not liable under any of Plaintiffs’ theories of recovery, even if one assumes

Defendant SPG, Inc. to have been Plaintiffs’ employer. Plaintiffs offer no explanation as

to how additional discovery would help rebut any of those additional arguments or how

supplemental discovery will lead to a genuine issue of material fact. Accordingly, the

Court will deny Plaintiffs’ Rule 56(d) request to defer ruling on the Motion for Summary

Judgment in order to allow additional time for discovery.

                        IV. SUMMARY JUDGMENT STANDARD

       Pursuant to Federal Rule of Civil Procedure 56, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

movant that will not bear the burden of persuasion at trial, here Defendant, can meet

this burden by “pointing out to the court a lack of evidence for the nonmovant on an

essential element of the nonmovant’s claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d

664, 671 (10th Cir. 1998). The burden then shifts to the nonmovant, here Plaintiffs, to

set forth specific facts “from which a rational trier or fact could find for the nonmovant.”



                                              7
Id. “Summary judgment is not ‘a disfavored procedural shortcut but rather [it is] an

integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy, and inexpensive determination of every action.’” Garcia v. Vilsack, 628 F. Supp.

2d 1306, 1308-09 (D.N.M. 2009) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 327

(1986)).

       “When applying this standard, the Court examines the factual record and

reasonable inferences therefrom in the light most favorable to the party opposing

summary judgment.” Hartwell v. Sw. Cheese Co., L.L.C., No. CV 15-1103 JAP/GJF,

2017 WL 944125, at *2 (D.N.M. Jan. 23, 2017). In this District, “[a]ll material facts set

forth in the Memorandum will be deemed undisputed unless specifically controverted.”

D.N.M.LR-Civ. 56.1(b). Rather than disputing the material facts set forth by SPG in its

Motion, Plaintiffs’ response solely asks this Court to defer consideration and allow

additional time for discovery. See Doc. 100. Because the Court denies that request, it

will deem Defendant’s material facts undisputed and finds that there are no genuine

disputes as to any fact material to the resolution of Defendant’s Motion. Thus, the Court

must determine whether Defendant SPG, Inc. is entitled to judgment as a matter of law.

                                      V. ANALYSIS

   A. Employment Relationship

       The entity sued by Plaintiffs in this matter – Simon Property Group, Inc. –

disputes that it employed either Greene or Gibson. Plaintiffs respond that they worked

for “Simon Property Group” or “SPG”, and that it is immaterial here whether an “Inc.” or

an “L.P.” follows the employer’s name. Plaintiffs assert that Defendant “vacillates




                                             8
between those terms in pleadings filed with this Court,” but fail to identify where those

alleged vacillations occur. Doc. 100 at 3.

       Defendant asserts in its undisputed material facts that “Simon Property Group,

L.P. hired Greene as a maintenance worker at the Cottonwood Mall in Albuquerque,

New Mexico on June 1, 2008.” Undisputed Material Fact No. 1 (“UMF 1”) (emphasis

added). As noted above, Defendant took the same position when it declined to answer

the discovery requests that are the subject of Plaintiffs’ Motion to Compel. See Doc. 86

at 4. Plaintiffs contend that this is a mere procedural “tactic” that was rejected by the

United States District Court for the Northern District of Ohio in McDonald v. Simon

Property Group, L.P., 1:04 CV 0569 (N.D. Ohio Aug. 5, 2005), ECF No 38.

       Yet the McDonald case is clearly distinguishable and its rationale inapplicable. In

McDonald, the plaintiff sued “Simon Property Group” and properly served the Simon

Property Group, L.P. entity. There, the defendant argued that “because the Complaint

does not include the designation ‘L.P.’ after its name, it has not been properly named

and the statute of limitations has now run.” Id. at 1. District Judge Donald C. Nugent

observed:

       There has been no . . . confusion or mistake about who the defendant in
       this case actually is. Simon Property Group, L.P. has suffered no prejudice
       whatsoever from the omission of the L.P. after their name, and their legal
       rights as limited partners are in no way affected by this ministerial
       omission. Further, Simon Property Group, L.P. does often refer to itself as
       “Simon Property Group” in its filings with this Court, including in the
       opening paragraph of its Reply Brief on this issue. Certainly the records
       would be a bit cleaner if Plaintiffs were to Amend the Complaint to add the
       L.P. after defendant’s name, and pursuant to Fed. Civ. R. 15(c), they are
       hereby granted permission to do so. Nonetheless, whether or not an
       amendment is made, the Court finds that the Defendant has been
       adequately identified in the Complaint, the Complaint was timely filed, and
       Simon Property Group, L.P. has been properly served. Therefore,



                                              9
       summary judgment is not warranted based on a statute of limitations
       argument.

Id. at 5. Thus, the plaintiff had served the actual company that had hired him, and that

employing entity had then answered and defended in that action – the plaintiff had

simply omitted to include “L.P.” after its name in the caption.

       Here, on the other hand, Plaintiffs sued and served a company, Simon Property

Group, Inc., that insists a different entity – Simon Property Group, L.P. – hired

Plaintiffs as maintenance workers at the Albuquerque Cottonwood Mall in 2008.

Plaintiffs acknowledge that SPG, Inc. and SPG, L.P. are separate entities as they

indicate that Defendant here “is the parent company of over twenty different subsidiary

entities, including Simon Property Group, L.P.” Doc. 86 at 5. Yet Plaintiffs fail to

demonstrate any basis for imputing alleged liability of Simon Property Group, L.P. onto

its parent company, the named defendant in this action. The Court acknowledges, as

does Defendant SPG, Inc., that Plaintiffs received from their employer a handbook with

“Simon Property Group, Inc.” appearing on its front cover. Yet Plaintiffs have come

forward with no evidence that Defendant SPG, Inc. authorized that distribution or

otherwise employed Greene or Gibson.

       However, Defendant SPG, Inc. has not consistently maintained that it did not

employ the Plaintiffs. In paragraphs 9 and 11 of its Answer to the First Amended

Complaint, Defendant SPG, Inc. admitted that both Plaintiffs “began working for

Defendant in or about 2008, and that [each] was provided an Employee Handbook.”

Doc. 19 at 2 (emphasis added). When the Court allowed Plaintiffs to file a Second

Amended Complaint, however, their allegations were less precise and Defendant’s

responses less straightforward:

                                             10
       Second Amended Complaint:

       8. In or about 2008, Plaintiff Gibson signed an agreement to work for
       Defendant Simon, and, as part of the consideration for this agreement,
       Plaintiff Gibson was provided with an Employee Handbook.

       Answer to Second Amended Complaint:

       8. Defendant admits the allegations in Paragraph 8 of the SAC that
       Gibson began working at the Cottonwood Mall in or about 2008, and that
       he was provided an Employee Handbook. Insofar as there are additional
       allegations in Paragraph 8 that require a response, Defendant denies the
       same.

See Docs. 40, 41.

       Thus, in the absence of a current admission by Defendant SPG, Inc. that it was

the actual employer, Plaintiffs fail to meet their burden to produce sufficient evidence

from which a reasonable juror could find that Defendant SPG, Inc. was indeed their

employer. This fact alone could support the entry of summary judgment in Defendant

SPG Inc.’s favor. Yet, even if Plaintiffs had met this burden, Defendant SPG, Inc. is

nonetheless entitled to summary judgment on all of Plaintiffs’ remaining claims, as

discussed below.

       B. Gibson’s Retaliation Claim

       On April 21, 2015, Plaintiff Gibson filed a charge of discrimination with the New

Mexico Human Rights Bureau based on religious retaliation.2 Doc. 44-3 at 25. Gibson



       2
           That Charge read as follows:

       On June 25, 2014 I was forced to stay late from work to watch over some
       contractors who were working in the mall. I was forced to miss my religious
       service which I have been attending since 2012. I informed Jim Wempner
       (Manager) that my schedule was accommodated for me so that I could attend my
       religious service. Mr. Wempner laughed at me and stated “I guess we will see
       about that.”


                                            11
regularly attended a Wednesday church service that started at 6:00 p.m. which

necessitated leaving work by 5:00 p.m. UMF 13, 14. If Gibson left work by 5:30 p.m., he

could still attend the service but would be late. UMF 14.

      Gibson previously had made arrangements with a manager so that his

Wednesday shift would end in time for him to attend the service. UMF 15. In July 2014,

however, Jim Wempner became Gibson’s supervisor and at the end of July 2014, he

changed Gibson’s Wednesday schedule, requiring him to work until 5:30 p.m. on

Wednesday, July 30, 2014. UMF 17, 27. Thus, Gibson was late for church that day.

UMF 31. It is undisputed that on the next four Wednesdays, Gibson was not late for nor

did he miss his Wednesday church service. UMF 32. At the end of August, his schedule

was changed back, allowing him to leave at 4:30 p.m. on Wednesdays. UMF 33.

      Gibson asserts that Wempner changed his schedule in retaliation for a grievance

that he had filed against Wempner on July 29, 2014 with the mall manager about an

incident that occurred on June 24, 2014. Gibson alleged in that internal grievance that

Wempner caused him to miss his church service on June 24 because Gibson had to

remain on the premises until outside contractors left the location. See Doc. 44-3 at 25.




      I filed a complaint on July 29, 2014, with Angela Pyszczynski (Mall Manager) who
      is no longer employed at the mall. I informed Ms. Pyszczynski about the incident
      I had with Mr. Wempner in reference to me missing my religious service, but
      nothing was (sic) about it. In retaliation to the complaint Mr. Wempner changed
      my shift so that I could not attend my religious service.

      I believe I have been discriminated against because of my religion and in
      retaliation for opposing unlawful employment practices in violation of Title VII of
      the Civil Rights Act of 1964, as amended


                                              12
Gibson contends this constitutes retaliation in violation of Title VII of the Civil Rights Act

and the New Mexico Human Rights Act (“NMHRA”). 3

       To make out a prima facie case of retaliation under Title VII, a plaintiff must

show: (1) he engaged in “protected opposition to discrimination,” (2) “a reasonable

employee would have considered the challenged employment action materially adverse,

and (3) a causal connection existed between the protected activity and the materially

adverse action.” Daniels v. United Parcel Serv., Inc., 701 F.3d 620, 638 (10th Cir.

2012). “The requirements for establishing retaliation under the New Mexico Human

Rights Act, NMSA § 28-1-7, (‘NMHRA’), are ‘actually identical’ to the requirements set

forth by Title VII.” Collins v. Taos Bd. of Educ., No. CV 10-407 JCH-LFG, 2012 WL

12788960, at *7 (D.N.M. Sept. 20, 2012).

       Defendant SPG, Inc. concedes for the purpose of its Motion for Summary

Judgment that Gibson’s action in filing the July 29, 2014 Complaint was protected

opposition to discrimination. Doc. 92 at 13, n.4. The Court, therefore, reviews Gibson’s

claim under the second and third elements.

       Under the second element, a retaliatory action must be materially adverse to the

employee. Materially adverse action is that which would “dissuade a reasonable worker

from making or supporting a charge of discrimination,” Burlington N. & Santa Fe Ry. Co.

v. White, 548 U.S. 53, 68 (2006), and “requires injury rising to a level of seriousness.”

Daniels, 701 F.3d at 638 (citations omitted). The challenged action does not have to

3
  In a previous Memorandum Opinion and Order, this Court found that Gibson did not
incorporate into his Complaint any allegations of discrimination based on religion under his April
21, 2015 charge of discrimination. Doc. 55 at 14. Accordingly, the Court granted summary
judgment “on any claim premised on religious discrimination.” Id. at 15. Thus, the issue of
whether Gibson was discriminated against because of his religion, including on June 24, 2014,
when he was forced to stay late, has already been dismissed and the Court limits its discussion
here to the claim of retaliation.
                                               13
relate to the terms and conditions of employment, as Defendant asserts. See

Burlington, 548 U.S. at 70 (“Our holding today makes clear that the jury was not

required to find that the challenged actions were related to the terms or conditions of

employment.”). But the fact that the action must have been “materially adverse” does

separate “significant from trivial harms.” Id. at 68. “The antiretaliation provision protects

an individual not from all retaliation, but from retaliation that produced an injury or

harm.” Id. at 67.

       In this case, Gibson has not come forward with any facts that could establish a

reasonable worker would find the alleged retaliatory action to be materially adverse.

After Wempner changed Gibson’s Wednesday schedule to a 5:30 p.m. leaving time,

Gibson was late for church just once, on July 30, 2014. He was neither late nor missed

any Wednesday church service throughout August 2014. The Supreme Court in

Burlington noted that the significance of retaliation depends on particular circumstances.

548 U.S. at 69. It explained that “[a] schedule change in an employee’s work schedule

may make little difference to many workers, but may matter enormously to a young

mother with school-age children.” Id. at 69. The Court does not question Gibson’s

distress from being late to church on July 30, 2014. However, the Court finds that the

schedule change did not rise to a level of seriousness required to create material

adversity when Gibson was never actually forced missed a church service.

       Further, even if the challenged action might be considered materially adverse,

Gibson has not shown a causal connection between his protected activity and the

materially adverse action. In fact, quite the opposite is true. According to Plaintiff

Gibson’s timeline of events, he filed his grievance with the mall manager on July 29,



                                             14
2014, which was after Wempner had changed his work schedule effective July 30,

2014. Indeed, that grievance specifically references the Wempner’s change to Gibson’s

work schedule. Thus, the schedule change could not have been retaliation for the

grievance filed with the mall manager. For these reasons, the Court finds that Plaintiff

Gibson has not presented facts necessary to support a claim of retaliation. Accordingly,

Defendant is entitled to summary judgment as to the remaining claim in Count II of

Plaintiffs’ Second Amended Complaint.

       C. Whistleblower Claims

       Count III of Plaintiffs’ Second Amended Complaint alleges that Defendant “took

adverse action against Plaintiffs – including constructive termination and other bad acts

and harms” because Plaintiffs reported alleged violations of the Occupational Safety

and Health Act (“OSHA”) and the New Mexico Occupational Health and Safety Act

(“NMOSHA”) and participated in investigations of the same. Doc. 40, ¶ 60(a)-(b). Such

action, they argue, was in “violation of Plaintiffs’ rights relative to Whistle Blower

protections under the federal Occupational Safety and Health Act, 29 U.S.C. § 660(c),

and the New Mexico Occupational Health and Safety Act, NMSA 1978, §§ 50-9-1 to -

25.” Doc. 40, ¶ 59.

       On July 4, 2014, Wempner issued a memo asking Plaintiffs to refrain from using

respiratory breathing equipment until they could complete proper training. UMF 34; see

also Doc. 92-1 at 68. Plaintiff Greene submitted a complaint regarding Wempner’s

memo, explaining that maintenance staff needed respirators in order to safely complete

work tasks. UMF 35, 38; see also Doc. 92-1 at 70-71. A supervisor, Casey Nelson, filed

a complaint with OSHA. UMF 39. Both Plaintiffs spoke with a NMOSHA investigator



                                              15
regarding that complaint. UMF 40. The NMOSHA investigator ultimately found that none

of Plaintiffs’ work tasks required the use of a respirator. UMF 41.

       In its previous order allowing the Second Amended Complaint, the Court found

that a claim for violation of federal whistleblower protections would be futile because

there is no private cause of action for retaliatory discharge under OSHA. Doc. 35 at 10;

see also Sandoval v. N.M. Tech. Grp. LLC, No. CIV 00-578 LCS, 2012 WL 3704918, at

*2 (D.N.M. Apr. 5, 2012). However, a violation of NMOSHA’s whistleblower protections

may be a basis for a claim of retaliatory discharge. Sandoval, 2012 WL 3704918, at *2

(“The provisions of the [NMOSHA] prohibiting discrimination against employees for filing

safety complaints constitutes a statement of public policy, the violation of which may be

used to establish [a] claim for retaliatory discharge.”). The Court, therefore, previously

noted that “reporting violations of New Mexico’s version of OSHA is a sufficient issue of

public policy to support wrongful discharge claims.” Doc. 35 at 11 (citing Gutierrez v.

Sundancer Indian Jewelry, Inc., 1993-NMCA-156, ¶ 22, 868 P.2d 1266).

       To sustain a claim for wrongful discharge, the plaintiff must show

       1) proof that the employee was discharged because he performed an act
       that public policy has authorized or encouraged, or that the employee
       refused to do something that public policy condemns; 2) that the employer
       knew or suspected that the employee's action involved a protected
       activity; 3) that there was a causal connection between the employee's
       protected actions and the employer's act of discharging him; and 4) that
       the employee suffered damages thereby.

Weidler v. Big J Enters., Inc., 1998-NMCA-021, ¶ 21, 953 P.2d 1089. Under New

Mexico law, an employee who resigns instead of being terminated can still sustain a

wrongful discharge claim if he can prove that he was constructively discharged. Einess

v. Tresco, Inc., 44 F. Supp. 3d 1082, 1092 (D.N.M. 2014) (citing Gormley v. Coca-Cola



                                             16
Enters., 2005-NMSC-003, ¶ 10, 109 P.3d 280). “To establish a claim for constructive

discharge, a plaintiff must prove that the defendant ‘made working conditions so

intolerable, when viewed objectively, that a reasonable person would be compelled to

resign.’” Id. (citing Gormley, 2005-NMSC-003, ¶ 10). “The bar is quite high for proving

constructive discharge,” because “[e]ssentially, a plaintiff must show that she had no

other choice but to quit.” Gormley, 2005-NMSC-003, ¶ 10 (citing Garrett v. Hewlett-

Packard Co., 305 F.3d 1210, 1212 (10th Cir. 2002); Yearous v. Niobrara Cty. Mem’l

Hosp., 128 F.3d 1351, 1356 (10th Cir. 1997)).

       In this case, both Plaintiffs resigned in December 2014 because they could not

get along with Wempner. UMF 44. Specifically, Plaintiff Greene testified that Wempner

pushed his buttons, piecemealed jobs, and micromanaged him, including criticizing his

work. UMF 44, 45. Wempner required Greene to put up holiday decorations during his

regular work shift, instead of allowing him to use overtime as had been allowed in the

past. UMF 46. Wempner also, on occasion, required both Plaintiffs do janitorial work

such as cleaning toilets after fixing them and changing the trash in the food court. UMF

47, 48. In November, 2014, Wempner wrote-up Plaintiff Greene for not changing a floor

tile. UMF 49.

       On December 14, 2014, Plaintiff Greene accepted a new job with Albuquerque

Concrete Coring and on December 15, 2014, he submitted his two-week notice of

resignation to Wempner. UMF 53, 54; see also Doc. 44-1 at 4. Plaintiff Gibson, on the

other hand, prepared his resignation letter in November after an incident with Wempner

about fixing a toilet. UMF 57. He kept the letter in his truck for three or four days until

finally submitting it on December 17, 2014. UMF 58, 56; see also Doc. 44-1 at 6.



                                              17
       Simply put, the undisputed material facts do not establish that either Plaintiff was

constructively discharged, and Plaintiffs have come forward with no additional evidence

to show that they were. While Plaintiffs testified about general dissatisfaction stemming

from Wempner’s criticisms, micromanagement, and job assignments, “[e]xamples of

adverse employment action that rise to the level of constructive discharge include a

humiliating demotion, extreme cut in pay, transfer to a position in which [the employee]

would face unbearable working condition,” threat of being fired, or unreasonable

criticism. Gormley, 2005-NMSC-003, ¶ 11 (citing Pa. State Police v. Suders, 542 U.S.

129 (2004)). Plaintiff Greene testified that he was not demoted, his pay and benefits

were never reduced, and he was never transferred. UMF 51. Plaintiff Gibson testified

that he voluntarily resigned. UMF 59. Plus, both Plaintiffs submitted two-week’s notice

of resignation, contrary to the idea that working conditions were so intolerable that they

had no option but to quit. Similarly, Plaintiff Greene’s resignation came after he secured

another job, while Plaintiff Gibson drafted and held on to his resignation letter for some

time before submitting it.

       This case is analogous to Gormley, in which the New Mexico Supreme Court

looked at a number of the plaintiff’s complaints and found that none created a basis for

constructive discharge. 2005-NMSC-021, ¶ 13. First, the court held that a loss of

overtime that did not reduce the plaintiff’s base pay did not amount to constructive

discharge. Id. ¶ 14. Similarly here, Plaintiff Greene’s complaint of losing overtime to put

up Christmas decorations would not compel a reasonable person to quit. The Gormley

court next held that the plaintiff’s generalized claims of criticism did not establish

constructive discharge, especially when the plaintiff never received any written



                                              18
reprimands. Id. ¶ 16. In this case, Plaintiff Greene did receive a written reprimand for

work performance. However, “[a]n objectively reasonable person would expect one’s

supervisor to criticize what he perceived as his employee’s poor performance.” Id.

(citation omitted). Finally, the Gormley court found that the plaintiff’s safety concerns

were not supported by the record and therefore did not support a claim of constructive

discharge. Id. ¶¶ 17-18. Here too, Plaintiffs’ safety concern over the use of respirators

did not rise to the level of constructive discharge when the NMOSHA investigator found

that none of Plaintiffs’ work tasks required the use of a respirator.

       For these reasons, Plaintiffs have not established that they were constructively

discharged, an essential element of a claim for wrongful termination resulting from a

violation of NMOSHA’s whistleblower protections. The Court, therefore, grants summary

judgment in favor of Defendant SPG, Inc. as to Count III of Plaintiffs’ Second Amended

Complaint.

       D. Vicarious Liability

       Count IV of Plaintiffs’ Second Amended Complaint alleges that Defendant SPG is

vicariously liable for the torts of leasing directors Scott Wides and Russell Little.

Doc. 40, ¶¶ 17, 70. Wides was a leasing representative at Cottonwood Mall until 2012,

when he was dismissed and replaced by Little. UMF 61, 62. According to Plaintiffs,

beginning in January 2012, Wides and Little verbally and physically harassed and

battered Plaintiffs. Doc. 40, ¶ 17. The alleged harassment includes: Wides flicked

Gibson’s crotch with a key or key fob in January 2012 (UMF 65); the same day in

January 2012 Wides also attempted to flick Greene’s crotch, but Greene moved out of

the way (UMF 66); in 2012, Wides placed his hand in uncomfortable areas of Gibson’s



                                             19
body (UMF 67); Wides made inappropriate comments, threats, and gestures toward

Gibson (UMF 68); Wides touched Greene’s arm and shoulders in 2012 (UMF 69); Little

showed both Plaintiffs a racist text on June 1, 2012 (UMF 71).

       This state law claim of vicarious liability for torts by Wides and Little is governed

by N.M. Stat. Ann. § 37-1-8. Section 37-1-8 requires that all actions “for an injury to the

person or reputation of any person” must be brought within three years. Here, all the

alleged harassment by Wides and Little took place in 2012. UMF 72; see also UMF 62,

65-71. Yet, Plaintiffs did not file suit until January 5, 2016 (Doc. 1-1), more than three

years after any of the alleged torts. Accordingly, their claim for vicarious liability is time-

barred.

       Even if the claim was not time-barred, Plaintiffs have produced no facts to show

that either Wides or Little were employed as Plaintiffs’ supervisor. When the Court

granted leave for Plaintiffs to file the Second Amended Complaint, it found that “Wides’

and Little’s alleged harassing conduct was outside the scope of their employment,”

meaning Plaintiffs could “only maintain a vicarious liability claim against Defendant

[SPG] where they can show the applicability of the aided-in-agency doctrine.” Doc. 35 at

9. The Court explained that aided-in-agency provides that “an employer may be held

liable for the intentional torts of an employee acting outside the scope of his or her

employment if the employee ‘was aided in accomplishing the tort by the existence of the

agency relation.’” Doc. 35 at 7 (citing Ocana v. Am. Furniture Co., 2004-NMSC-018,

¶ 30, 91 P.3d 58; Restatement (Second) of Agency § 219). “This theory only applies

where there is evidence that a tortfeasor’s supervisory authority ‘aided him in the

commission of his torts.’” Doc. 35 at 8 (citing Ocana, 2004-NMSC-018, ¶ 32). In other



                                              20
words, the tortfeasor employee must have supervisory authority over the victim

employee. See Ocana, 2004-NMSC-018, ¶ 32 (“Employees with such authority have

been empowered by the employer to make decisions affecting the subordinate

employee.”); Pena v. Greffet, 110 F. Supp. 3d 1103, 1124 (D.N.M. 2015) (“[T]he

tortfeasor must be the plaintiff’s supervisor, and not merely a coworker, for the employer

to be held vicariously liable.”).

       In the present case, Wides and Little were employed as short-term leasing

representatives, working for the corporate office. UMF 61, 63. Plaintiffs did not work for

the corporate office and reported to the maintenance supervisor, the operations director,

and the mall manager. UMF 63, 64. Plaintiffs have not provided any facts to show that

the leasing representatives had any supervisory authority over them. Accordingly,

Plaintiffs cannot sustain an aided-in-agency theory of vicarious liability. The Court

grants summary judgment in Defendant SPG, Inc.’s favor as to Count IV of Plaintiffs’

Second Amended Complaint.

       E. Principles of Equity

       In their final claim, Plaintiffs assert that “Defendants’ acts and/or failures to act

caused harm to Plaintiffs, and Plaintiffs deserve, as a matter of Equity, the legal right to

be returned to the position they were in prior to the harm; [or] if that is not feasible, to be

compensated for the harm suffered.” Doc. 40, ¶ 72. However, Plaintiffs do not make any

new claims, and their prayer for relief seeks only monetary damages, not an equitable

remedy such as reinstatement. See Doc. 40 at 16. Because the Court has now

dismissed Plaintiffs’ other claims, their principles of equity claim (Count V) will also be

dismissed.



                                              21
      Wherefore,

      IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs’ Motion

to Compel Discovery Responses from Defendant Simon Property Group (Doc. 86) is

denied, and Defendant SPG, Inc.’s Opposed Motion for Summary Judgment (Doc. 92)

is granted.



                                _______________________________________
                                UNITED STATES MAGISTRATE JUDGE
                                Presiding by Consent




                                       22
